LEE, Justice,
dissenting.
I join in the dissent of Justice Rovira.
In my view the harsh result of the majority opinion is not warranted by any circumstance in the present case and serves no compelling public purpose.
Although the county court had the discretion to order a dismissal and discharge of the defendant because of the unpreparedness of the prosecutor to go forward with the preliminary hearing, nothing in Crim.P. 7 sanctions a dismissal with prejudice, which is the effect of the majority ruling. A preliminary hearing is preliminary only, is not a determination on the merits, and does not place the defendant in jeopardy. Moreover, the defendant is entitled to a preliminary hearing in the district court under Crim.P. 7(h), if that court is permitted to entertain the information.
The result of the majority ruling is to frustrate the legitimate effort of the district attorney to perform his duty of prosecuting one accused of criminal conduct.
I am authorized to say that Chief Justice HODGES and Justice ROVIRA join in this dissent.